Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claims 1-7 and 15-20 have been cancelled.
DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 and 15-20 directed to species non-elected without traverse.  Accordingly, claims 1-7 and 15-20 have been cancelled.
Allowable Subject Matter
Claims 8-14 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claim 8 as amended. In particular, the prior art discloses numerous examples of tool carts, stackable containers, lockable tool storage and carrier assemblies, rolling tool bags, interlocking containers and so on (see references previously cited). However, the prior art does not appear to teach the combination of a tool cart comprising: at least four wheels configured to support the tool cart on a surface such that the tool cart can roll along the surface; a base, the base including a top side and a bottom side opposite the top side, the at least four wheels adjacent the bottom side; a plurality of connection recesses defined by the top side of the base, each of the plurality of recesses including a recessed surface and two wings extending above opposing sides of the recessed portion; a tool storage container, the tool storage container removably coupled to the top side of the base, wherein the tool storage container slides in a first direction relative to the base and generally parallel to the top side to attach the tool storage container to the base, and wherein the tool storage container slides in a second direction, opposite the first direction, relative to the base and generally parallel to the top side to remove the tool storage container from the base; and a brake configured to inhibit the tool cart from rolling when the tool storage container is being coupled to the base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618